IN THE
                         TENTH COURT OF APPEALS

                                No. 10-09-00424-CV

CUTTING EDGE SELF-STORAGE ADT, L.C.,
AND ADT STORAGE, L.C.,
                                                           Appellants
v.

DCB CONSTRUCTION COMPANY, INC.,
                                                           Appellee



                         From the 272nd District Court
                              Brazos County, Texas
                        Trial Court No. 09-001754-CV-272


                          MEMORANDUM OPINION


      Appellants have filed a “Motion to Dismiss Appeal.”           See TEX. R. APP. P.

42.1(a)(1). It states that Appellants have entered into a settlement agreement with

Appellee and that, pursuant to that agreement, Appellants request dismissal of this

appeal with prejudice. Dismissal of this appeal would not prevent a party from seeking

relief to which it would otherwise be entitled. The appeal is dismissed.


                                                REX D. DAVIS
                                                Justice
Before Chief Justice Gray,
       Justice Reyna, and
       Justice Davis
Dismissed
Opinion delivered and filed March 24, 2010
[CV06]




Cutting Edge Self-Storage ADT, L.C. v. DCB Construction Company, Inc.   Page 2